Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The preliminary claim amendments filed 12/10/2021 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-12, 18-21, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kassa (CN-101812909), using the attached original document and translation.
Regarding claim 1, Kassa teaches:
A reinforcing structure ([0031]) comprising: 
(a) a carrier having a predetermined shape prior to installation and adapted to fit in a cavity of a vehicle, the carrier including at least one portion with a longitudinal axis and having an outer surface with a first end and a second end ([0048], [0055], [0089]; Fig. 1, #20, Fig. 19, #252); 
(b) a first expandable material capable of being activated to expand under a first activation condition, come into contact with, and adhere to a wall defining the cavity in order to at least partially fill the cavity; wherein the first expandable material is capable of expanding from about 25% to about 400% as compared to its green state  ([0041] – [0042], [0046], [0054] – [0055]; Fig. 1, #22, Fig. 19, #256); While the expansion of the first expandable material is not explicitly stated to be within this range, the art does describe suitable expansion ranges being from about 0 to 1000% ([0046]), which overlaps with the claimed range, therefore it would be obvious to one of ordinary skill in the art while looking at Kassa to adjust the expansion rates of the first and second material as needed to read on the claim limitation; and
(c) a second expandable material capable of being activated to expand under a second activation condition, to come into contact with, and adhere to a wall defining the cavity in order to at least partially fill the cavity, the second expandable material being capable of expanding from about 200% to about 5000% as compared to its green state ([0041] – [0042], [0054], [0089]; Fig. 19, #262); 
wherein the first expandable material, the second expandable material, or a combination thereof, alone, or in combination with the carrier expands to form a complete seal of the cavity following activation ([0062]; Fig. 3, #12).

Regarding claim 3, Kassa teaches the limitations of claim 1, which claim 3 depends on. Kassa further teaches:
wherein the second expandable material is an acoustic material ([0008], [0062], [0089], [0094] – [0095]).

Regarding claim 4, Kassa teaches the limitations of claim 1, which claim 4 depends on. Kassa further teaches:
wherein the second expandable material is a sealant ([0008], [0062], [0089], [0094] – [0095]).

Regarding claim 5, Kassa teaches the limitations of claim 1, which claim 5 depends on. Kassa further teaches:
wherein the device is free of any separate fasteners or adhesives for attaching the first expandable material or the second expandable material to the carrier or to each other ([Fig. 19]).

Regarding claim 6, Kassa teaches the limitations of claim 1, which claim 6 depends on. Kassa further teaches:
wherein the first expandable material, the second expandable material, or both are injection molded ([0044], [0049]).

Regarding claim 7, Kassa teaches the limitations of claim 1, which claim 7 depends on. Kassa further teaches:
wherein the carrier comprises a metallic material, polybutylene terephthalate (PBT), Nylon, or a combination thereof ([0154]).

Regarding claim 9, Kassa teaches the limitations of claim 1, which claim 9 depends on. Kassa further teaches:
wherein the carrier, the first expandable material, and/or the second expandable material have a parting line and/or a gate vestige (Fig. 19).

Regarding claim 10, Kassa teaches the limitations of claim 6, which claim 10 depends on. Kassa further teaches:
wherein the first expandable material, the second expandable material, or both are each a single continuous piece ([0055]; Fig. 19).

Regarding claim 11, Kassa teaches the limitations of claim 10, which claim 11 depends on. Kassa further teaches:
wherein the structure is adapted for use in the cavity that is completely or partially enclosed about a periphery (Fig. 3).

Regarding claim 12, Kassa teaches the limitations of claim 1, which claim 12 depends on. Kassa further teaches:
wherein the carrier is insert molded ([0154]). This is an apparatus claim and no reason is shown in the claims or specification as to why insert molding the carrier would change the function or structure of the apparatus in any way. This limitation does not add any patentable weight to the invention in the absence of a showing of criticality or unexpected results. Furthermore, insert molding is a common form of injection molding, therefore it would be obvious to one of ordinary skill in the art to insert mold the carrier.

Regarding claim 18, Kassa teaches the limitations of claim 1, which claim 18 depends on. Kassa further teaches:
wherein the second expandable material is on the first end, the second end, or both the first end and the second end of the carrier (Fig. 19).

Regarding claim 19, Kassa teaches the limitations of claim 1, which claim 19 depends on. Kassa further teaches:
wherein the first expandable material and the second expandable material are not in contact with one another (Fig. 19).

Regarding claim 20, Kassa teaches the limitations of claim 1, which claim 20 depends on. Kassa further teaches:
wherein the carrier includes an expansion directing feature ([0077]).

Regarding claim 21, Kassa teaches the limitations of claim 20, which claim 21 depends on. Kassa further teaches:
wherein the expansion directing feature prevents the second expandable material from interfering with the contact surface of the first expandable material. This is an intended use limitation, and thus the apparatus only need to be capable of performing the intended use. The apparatus in Kassa can perform the intended  use of this limitation because it describes having expansion directing features ([0077]) and having two expanding materials ([0089]), an inventor in this case would obvious want the expansion directing features in an invention with two expanding materials to prevent the materials from interfering with one another.

Regarding claim 26, Kassa teaches the limitations of claim 1, which claim 26 depends on. Kassa further teaches:
wherein the first expandable material is disposed along a middle of the carrier (Figs. 1 and 19).

Regarding claim 27, Kassa teaches the limitations of claim 1, which claim 27 depends on. Kassa further teaches:
wherein the second expandable material is concentrated toward a center of the carrier (Fig. 19).

Regarding claim 28, Kassa teaches the limitations of claim 1, which claim 28 depends on. Kassa further teaches:
wherein the first expandable material and/or the second expandable material are disposed about the carrier (Fig. 19).

Regarding claim 30, Kassa teaches the limitations of claim 1, which claim 30 depends on. Kassa further teaches:
wherein the first activation condition and the second activation condition are the same. Kassa describes heat activated expandable material ([0041] – [0042]), and then adds a second material that can expand the same as the first one or differently ([0089]), therefore it would be obvious that Kassa could have two expandable materials with the same activation condition.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kassa (CN-101812909), as applied to claim 1 above, and further in view of Belpaire (US-20150315782), using the attached original document and translation.
Regarding claim 14, Kassa teaches the limitations of claim 1, which claim 14 depends on. Kassa further teaches:
wherein the carrier is comprised of a first carrier layer and a second carrier layer (Fig. 19B).

Kassa does not teach:
wherein the second carrier layer is a fiber reinforcement.

However, Belpaire, in a similar field of endeavor, a vehicle insulation element, teaches:
wherein the second carrier layer is a fiber reinforcement ([0019], [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second carrier layer of Kassa to incorporate the teachings of Belpaire and have it be a fiber reinforcement. The purpose, as stated by Belpaire, being that the carrier element can have any desired constitution and any desired structure ([0057]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kassa (CN-101812909), as applied to claim 1 above, and further in view of Belpaire (US-20130037152), using the attached original document and translation. In the interest of clarity, Belpaire (US-20130037152) will further be described as Belpaire 2013.
Regarding claim 29, Kassa teaches the limitations of claim 1, which claim 29 depends on, but does not teach the carrier including one or more ribs, however, Belpaire 2013 teaches:
wherein the carrier includes one or more ribs for providing stiffness or rigidity ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrier of Kassa to incorporate the teachings of Belpaire 2013 and include one or more ribs on the carrier. The purpose, as stated by Belpaire 2013, being to provide additional structural support to the carrier and prevent the carrier from deforming due to external forces ([0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748